DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 13-16, and 19) in the reply filed on 11/10/2022 is acknowledged.
Claims 6-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.
Status of Claims
	Claims 6-12 and 17-18 are withdrawn due to a restriction/election requirement. Claims 1-19 are pending with claims 1-5, 13-16, and 19 under examination.
With regard to the manner of making amendments to the claims, 37 CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
	It appears that the applicant mistakenly indicated claim 19 as “Withdrawn” when it was intended to be indicated as Original. Applicant is reminded to indicate claim 19 appropriately (not “Withdrawn”) in the next-filed response.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3, 13-15, and 19 are objected to because of the following informalities:
Claim 1 recites “A magnesium alloy for producing a wire-shaped or band-shaped, welding consumable for wire-based, laser deposition welding”; the commas after “band-shaped” and “wire-based” should be deleted.
Claim 1 recites “unavoidable production-related, contaminants”; the comma after “production related” should be deleted.
Claim 2 recites “…80 nm to 250 nm, in, maximum diameter”; the comma after “in” should be deleted.
Claim 3 recites “welding consumable for wire-based, laser deposition welding”; the comma after “wire-based” should be deleted.
Claims 13 and 19 recite “a metal, surface, wherein…” in the first line of claims 13 and 19; the comma after “metal” should be deleted. 
Claims 14-15 recite “a wire-based, laser deposition welding”; the comma after “wire-based” should be deleted.

Claim 15 is missing a period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15-16, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “80 nm to 400 nm”, and the claim also recites “80 nm to 250 nm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 15-16 and 19 are rejected in view of the claims requiring all of the limitations set forth in rejected claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2010036221 A; Espacenet English machine translation cited and attached) in view of Sherman et al. (US 20170268088 A1).
	Regarding claim 1, Sato discloses a flame-retardant filler metal used when welding pure magnesium or magnesium alloy members [0001], and further discloses an embodiment which uses the following AM60B alloy with 2% Ca added to it [0025]-[0026], [0043]:
Element
Instant claim 1(wt %)
Sato, AM60B alloy with 2% Ca
(wt%)
Location in Sato
Mg
Balance
Balance
[0026], [0043]
Al
3-9
5.5-6.5
[0026], [0043]
Ca
0.2-2.0
2
[0026], [0043]
Mn
0.1-0.8
0.24-0.6
[0026], [0043]
AlN
0.2-2.0
-
-


With regard to the Mg, Al, Ca, and Mn contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). With regard to the claimed closed-ended “consists of” language, Sato states that according to ASTM, the chemical composition of an AM60B alloy “consists of” (the above-disclosed amounts of) Al, Mn, and Mg. In the interest of clarity, it is noted that despite the “consists of” language, Sato modifies the ASTM-designated AM60B alloy by adding 2% Ca [0025] for the improvement of increasing the temperature at which the alloy combusts/ignites [0003], [0030], as well as including other additions (for the inventive embodiments) (Abstract). Therefore, it is clear that the “consists of” language is only with regard to the ASTM designation/stock alloy, and not with regard to any of the teachings of Sato, whose entire disclosure is directed to adding to and modifying known alloy compositions such as the ASTM AM60B alloy. Notably, the comparative embodiment in [0043] of Sato (which uses the composition of [0026]) does not contain any additional elements or components not listed in claim 1 of the present invention, which meets the claimed closed-ended “consists of” language in claim 1.
With regard to the limitation of “for producing a wire-shaped or band-shaped, welding consumable for wire-based, laser deposition welding”, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble (MPEP 2103 I. C.). In the instant case, the limitation does not positively require that the alloy is a wire-shaped or band-shaped welding consumable, and as such does not limit the scope of the claim. However, Sato does teach that the filler metal is used for welding of various members (Abstract), such as via laser welding [0004]. Sato also renders obvious using the filler material in the form of a welding wire [0037], [0043] (alloy is extruded and drawn, i.e. ‘wire drawn’).
Sato is silent regarding the alloy containing 0.2-2.0 wt.% (all ‘weight %’ is hereinafter expressed as simply “%”) of aluminum nitride (AlN).

Sherman teaches a castable, moldable, or extrudable magnesium-based alloy that includes one or more insoluble additives (Abstract), and further teaches that the insoluble additives can be used to enhance the mechanical properties of the structure, such as the ductility and/or tensile strength (Abstract). The insoluble nanoparticles can be added to Mg-Al-Mn alloys such as AM60 alloys [0036]. Sherman teaches that the insoluble additives may be AlN nanoparticles [0032], added in an amount of less than 5% [0023], which overlaps with the claimed range of 0.2-2%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AM60B-2%Ca alloy of Sato to include AlN nanoparticles as taught by Sherman in the amount discussed above, as doing so would advantageously enhance the mechanical properties of the structure, such as the ductility and/or tensile strength (Abstract).
Regarding claim 2, Sato and Sherman teach the alloy of claim 1 above, but Sato is silent regarding the presence of AlN.
As discussed in the rejection of claim 1 above, Sherman teaches that the insoluble additives may be AlN nanoparticles [0032], and that when nanoparticles are used as the insoluble particles, they generally have an average particle size of at least 10 nm and no more than 400 nm [0030], which overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
Regarding claim 3, Sato and Sherman teach the magnesium alloy of claim 1 above. With regard to the limitation of “A welding consumable for wire-based, laser deposition welding”, Sato teaches that the filler metal is used for welding of various members (Abstract), such as via laser welding [0004]. Sato also renders obvious using the filler material in the form of a welding wire [0037], [0043] (alloy is extruded and drawn, i.e. ‘wire drawn’).
Regarding claim 4, Sato and Sherman teach the welding consumable of claim 3 above, but do not explicitly teach using the alloy in the form of a welding wire having a diameter of 0.5-2.0 mm.
However, as discussed above, Sato teaches that the filler metal is used for welding of various members (Abstract), such as via laser welding [0004]. Sato also renders obvious using the filler material in the form of a welding wire [0037]. A person of ordinary skill in the art recognizes that welding wire diameters are selected based on the specific application and characteristics of an area to be welded; that is, a wire diameter is generally selected such that the size of the wire is reasonably close in size to the material to be welded (e.g. thickness of the welded material and/or size of gap at the weld joint). In the case of Sato, Sato performs experimental/test welds for a base material having a thickness of 2 mm [0041], [0043], [0046]. Therefore, selecting a diameter of 0.5 mm to 2.0 mm would simply require a matter of routine experimentation to appropriately match the thickness of the workpiece and/or gap size, such as the workpiece thickness of about 2 mm. As such, selecting a welding wire diameter would mean choosing a welding wire diameter of about 2 mm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Regarding claim 5, Sato and Sherman teach the welding consumable of claim 3 above. Sato teaches that it is known in the prior art for base material such as an extruded material of a
magnesium-based alloy to be subjected to wire drawing, and then the surface is shaved to remove lubricants and oxides [0004]. Sato also teaches in [0043] that the material is hot extruded. It is additionally noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
	Regarding claim 13, Sato and Sherman teach the magnesium alloy of claim 1 above, and further teach that using the extruded and drawn alloy material as a filler material for TIG welding [0043] (also see [0041]), which meets the claimed “applied to the surface of the component”, because a filler material will necessarily be applied to a surface(s) in order to fill the area needed to be filled.
	Regarding claim 14, Sato and Sherman teach the magnesium alloy of claim 13 above, and Sato teaches that the alloy material is extruded and drawn [0043]; when a material is “drawn”, particularly for welding materials, it is understood in the art that the material is in the form of a wire (wire drawing). With regard to the limitations concerning laser deposition welding, it is additionally noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, even though the weld is formed via TIG welding, the resulting TIG welded product meets the claimed laser welding method absent a specific indication of what differentiates a TIG weld from a laser deposition weld. Furthermore, Sato teaches that laser welding may be used [0004], which renders the limitation obvious.
Regarding claim 15, Sato and Sherman teach the magnesium alloy of claim 2 above. With regard to the limitation of “A welding consumable for wire-based, laser deposition welding”, Sato teaches that the filler metal is used for welding of various members (Abstract), such as via laser welding [0004]. Sato also renders obvious using the filler material in the form of a welding wire [0037], [0043] (alloy is extruded and drawn, i.e. ‘wire drawn’). 
Regarding claim 16, Sato and Sherman teach the welding consumable of claim 15 above, but do not explicitly teach using the alloy in the form of a welding wire having a diameter of 0.5-2.0 mm.
However, as discussed above, Sato teaches that the filler metal is used for welding of various members (Abstract), such as via laser welding [0004]. Sato also renders obvious using the filler material in the form of a welding wire [0037]. A person of ordinary skill in the art recognizes that welding wire diameters are selected based on the specific application and characteristics of an area to be welded; that is, a wire diameter is generally selected such that the size of the wire is reasonably close in size to the material to be welded (e.g. thickness of the welded material and/or size of gap at the weld joint). In the case of Sato, Sato performs experimental/test welds for a base material having a thickness of 2 mm [0041], [0043], [0046]. Therefore, selecting a diameter of 0.5 mm to 2.0 mm would simply require a matter of routine experimentation to appropriately match the thickness of the workpiece and/or gap size, such as the workpiece thickness of about 2 mm. As such, selecting a welding wire diameter would mean choosing a welding wire diameter of about 2 mm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Regarding claim 19, Sato and Sherman teach the magnesium alloy of claim 2 above, and further teach that using the extruded and drawn alloy material as a filler material for TIG welding [0043] (also see [0041]), which meets the claimed “applied to the surface of the component”, because a filler material will necessarily be applied to a surface(s) in order to fill the area needed to be filled.
Citation of Pertinent Prior Art
	Satoh et al. (US 20090269237 A1) discloses a high-strength non-combustible magnesium alloy obtained by adding at least one supplementary additive (Abstract), and further teaches an AM60B alloy with Al 5.5 to 6.5% by mass, Mn 0.24 to 0.60% by mass, and balance magnesium, and with 2% by mass of Ca added [0061].
Masaki et al. (NPL; “High Cycle Fatigue Property of Extruded Non-Combustible Mg Alloy AMCa602”, Materials Transactions, Vol. 49, No. 5, 2008, pp. 1148-1156) discloses a non-combustible magnesium alloy AMCa602 (Abstract) containing 5.63% Al, 2.02 Ca, 0.285% Mn, and a balance of Mg. (see table in section 2.1 “Material”) and impurities. The alloy material contained aluminum nitride (AlN) or aluminum oxynitride (see last paragraph on page 1151, second column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735